                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 SCOTT O. CALLAHAN,                  )
                                     )
       Plaintiff,                    )     Civil No. 18-389-JMH
                                     )
 v.                                  )
                                     )
 FRANCISCO QUINTANA, ET AL.,         )           JUDGMENT
                                     )
       Defendants.                   )
                                     )

                         ***   ***   ***   ***
      Consistent with the Memorandum Opinion and Order entered this

date, and pursuant to Rule 58 of the Federal Rules of Civil

Procedure, it is hereby ORDERED and ADJUDGED as follows:

      1.   Judgment is entered in favor of the defendants with

           respect to all issues raised in this proceeding.

      2.   This action is DISMISSED and STRICKEN from the Court’s

           docket.

      3.   This is a FINAL and APPEALABLE Judgment and there is no

           just cause for delay.

      This 14th day of February, 2019.
